 



EXHIBIT 10.28
Jack Messman
Chairman and CEO
Novell
May 27, 2003
Mr. Ronald W. Hovsepian
195 Underwood Street
Holliston, MA 01748
Dear Ron,
On behalf of Novell, Inc. (“Novell”), I am pleased to offer you the position of
President of North America Operations. In this position, you will be reporting
directly to me, as Chief Executive Officer of Novell. We are eager to see the
results of your contribution to Novell as you offer your considerable talents
and abilities—and hope that we in turn enrich your career and contribute to the
fulfillment of your professional goals.
Your base salary will be no less then $20,833.33 per pay period (less applicable
tax withholding), which is $500,000.00 annualized (less applicable tax
withholding). In addition to your base salary, you will be eligible to
participate in Novell’s annual bonus plan. Your bonus will be based on the
attainment of certain performance goals by Novell, you, and other team members.
These goals will be established between us, and your annualized target bonus
will represent 100% of your annual base salary and the company will guarantee
50% of your first year target bonus.
Subject to the approval of Novell’s Compensation Committee, in connection with
the commencement of your employment with Novell, you will be granted a
non-qualified stock option to purchase 500,000 shares of Novell common stock
under one of Novell’s stock option plans, and the first 25% shall vest upon the
first day of employment. The exercise price per share for your option will be
equal to the fair market value of Novell’s common stock on the day prior to the
date of grant, which is expected to be on or about June 2, 2003. In addition,
you will be granted 100,000 shares of non-restricted stock which will vest one
third on the first year anniversary, one third on the second anniversary and the
remaining one third on the third anniversary of employment. The terms and
conditions of the stock option grant and the restricted stock grant will be as
provided in Novell’s standard agreements for awards of stock options and
restricted stock grants. Novell’s Shareholder Services Department will issue you
documentation confirming the approval of these grants by the Compensation
Committee approximately eight weeks following the grant date. You will also
receive your grant instrument evidencing the terms and conditions of the grants
at this time. In addition to your initial stock option and restricted stock
grants, you will be

 



--------------------------------------------------------------------------------



 



Jack Messman
Chairman and CEO
eligible to participate in Novell’s discretionary executive Long Term Incentive
Equity Plan, which will provide you with the opportunity to receive annual stock
option grants to purchase Novell common stock.
In the event your employment with Novell is terminated on account of a covered
termination, you will be eligible to receive certain severance benefits. In
order to receive such severance benefits, you are required to execute the
severance agreement that is attached to this offer letter as Exhibit A (the
“Severance Agreement”) and to comply with the terms and conditions of the
Severance Agreement. Among the requirements of the Severance Agreement is that
you comply with its confidentiality, non-competition and non-solicitation
obligations and limitations. The Severance Agreement provides severance benefits
in the event your employment is terminated in connection with a change in
control of Novell or unrelated to a change in control. Your employment with
Novell is expressly conditioned on your execution of the attached Severance
Agreement prior to your commencement of employment with Novell.
In addition to the foregoing benefits, Novell offers an outstanding benefit
package, which we view as an important part of our compensation program. The
full range of benefits include: four weeks of vacation, life, medical, dental
and disability insurance, and financial planning up to a maximum cost of $20,000
per year.
This offer of employment is conditioned on your express agreement to the
covenants described in the attached Acceptance and Acknowledgment document and
satisfactory completion of your employment references.
The above terms of this offer letter supersede all prior or contemporaneous
agreements, representations or understandings, written or oral, by or between
Novell and you concerning the subject matter set forth in this offer letter, and
shall constitute the only agreement between the parties concerning such subject
matter. This offer letter may only be modified by a court of competent
jurisdiction or a written agreement signed by you and an executive vice
president of Novell. Novell’s waiver of any default of you shall not constitute
a waiver of its rights under this offer letter with respect to any subsequent
default by you.
* * * * *
Your expected start date will be on or before June 2, 2003. Federal employment
law requires that you provide verification of your eligibility to work in the
United States before you start employment. Please review the I-9 instructions
and bring the appropriate identification necessary to complete the form on your
first day of employment.
This offer will remain valid through May 29, 2003. Please signify acceptance of
this offer by signing the “Acceptance and Acknowledgment” attached to this offer
letter. In addition, please signify your acceptance to the terms and conditions
of the Severance Agreement by signing the Severance Agreement

 



--------------------------------------------------------------------------------



 



Jack Messman
Chairman and CEO
attached as Exhibit A. Return the signed copy of this document, along with the
Severance Agreement, to Novell Human Resources c/o Alan Friedman (at 404 Wyman
St., Suite 500, Waltham, MA 02451) in the enclosed pre-addressed envelope, and
retain any copies for your files. Please understand that your employment with
Novell constitutes at-will employment.
Again, we look forward to your joining Novell. If you have questions or wish to
discuss this offer, please contact me.
Sincerely,
/s/ Jack L. Messman
Jack L. Messman
Chairman and CEO

 



--------------------------------------------------------------------------------



 



Jack Messman
Chairman and CEO
ACCEPTANCE AND ACKNOWLEDGMENT
I accept the offer of employment from Novell as set forth in the offer letter. I
understand and acknowledge that my employment with Novell is for no particular
duration and is at-will, meaning that Novell or I may terminate the employment
relationship at any time, with or without cause and with or without prior
notice. Additionally, I acknowledge that this offer of employment is contingent
upon successful completion of a background check which is currently in progress
and, if applicable, upon authorization in the form of an export license from the
U.S. Dept. of Commerce, Bureau of Export Administration, Office of Export
Licensing or the U.S. Department of State, Office of Defense Trade Controls.
I understand and agree that the terms and conditions set forth in the offer
letter represent the entire agreement between Novell and me superseding all
prior negotiations and agreements, whether written or oral. I understand that
the terms and conditions described in the offer letter are the terms and
conditions of my employment. No one other than Novell’s Senior Vice President of
Human Resources or the CEO of Novell is authorized to enter into any employment
or other agreement which modifies the terms of the offer letter, and any such
modification must be in writing and signed by either such executive. In
addition, I understand that any promotions, increases in compensation and/or
offers regarding other positions must be in writing and signed by my manager and
the appropriate individual in the Human Resources Department. I understand that
Novell may modify benefits as well as other plans and programs from time to time
as it deems necessary. As an employee of Novell I understand and agree that I
will be bound to abide by the company’s policies and procedures.
I understand that the offer of employment contained in my offer letter is
conditioned on my express agreement to the following terms (which are in
addition to the terms described in my offer letter) and I agree to the
following:
Novell Property: I agree that all Novell Property (defined below) shall be and
remain the sole and exclusive property of Novell. I agree that during my
employment I shall not make, use or permit to be used any Novell Property except
for the benefit of Novell. I further agree that after termination of my
employment with Novell for any reason, I will not use, or permit others to use,
any Novell Property. Upon termination of my employment with Novell for any
reason, I will immediately surrender to Novell all Novell Property in my
possession, custody or control.
Disclosure and Assignment of Inventions: I will fully and promptly disclose to
Novell and no one else all Inventions (defined below) generated, authored,
conceived, discovered, developed or reduced to practice or learned by me, either
alone or jointly with others, while I am employed by Novell. I agree that all
Inventions are and will be the sole and absolute property of Novell (and its
assigns), as works made for hire or otherwise. To the extent any Inventions are
not or are deemed not to be works made for hire, I hereby assign to Novell any
and all rights, title and interest (including, but not limited to, tangible and
intangible rights such as patents, copyrights, trademarks, trade secrets,
licensing and publishing rights) that I now have or may acquire in and to all
Inventions, benefits and rights relating thereto. I hereby waive all claims to
moral rights I may have in Inventions. I agree that I will sign all papers,
including, without limitation, copyright applications, patent applications,
declarations, oaths, formal assignments, assignment of priority rights, and
powers of attorney, which Novell may deem necessary or desirable in order to
protect its rights and interests in any Invention. I further agree to assist
Novell in every reasonable way, both during and after my employment with Novell
(at Novell’s expense), to obtain,

 



--------------------------------------------------------------------------------



 



Jack Messman
Chairman and CEO
maintain and from time to time enforce patents, copyrights, trademarks, trade
secrets, mask work, and other rights and protections relating to Inventions.
Prior Inventions: If, before my employment with Novell, I created any Inventions
that I wish not to be subject to this offer letter, all such Inventions are
identified in the attached Exhibit B. My failure to attach such Exhibit B to
this offer letter and to sign this Acceptance and Acknowledgment constitutes my
representation that I have made no such Inventions by the time I signed this
offer letter.
No Conflicting Obligations: I represent that I have no interest or obligation
that is inconsistent or in conflict with this offer letter, or that may prevent,
limit or impair my performance of any part of this offer letter. I agree to
notify Novell immediately if any such interest or obligation arises. I also
represent that I will not bring with me or disclose to Novell, or use in the
performance of my responsibilities at Novell, any confidential information not
generally available to the public of a former employer or any other party,
unless I have obtained written authorization for its possession and use. I also
agree that, during my employment by Novell, I shall abide by any confidentiality
obligations I may owe to any former employer or other party. I also agree and
represent that I am not bound by any valid agreement or obligation of
non-competition or non-solicitation to any former employers or other parties.
Employee At-Will: I understand that my employment is “at-will” and, as such,
Novell or I may terminate my employment for any reason at any time. There are no
representations or promises that my employment will continue for a specific
period.
Continuation of Offer Letter Following Termination: The rights and obligations
under this offer letter shall survive the termination of my employment with
Novell for any reason and shall be binding upon my heirs, executors,
administrators and legal representatives. This offer letter is binding on
Novell’s successors and assigns, and all covenants in this offer letter shall
inure to the benefit of and be enforceable by said successors or assigns.
Interpretation: The interpretation, performance and enforcement of this offer
letter shall be governed by and construed in accordance with, the laws of the
Commonwealth of Massachusetts, without reference to conflicts of laws
principles. In addition, I agree that any dispute, claim or proceeding arising
out of or relating to this offer letter shall be commenced and maintained in any
state or federal court in the Commonwealth of Massachusetts and I submit to the
exclusive venue and jurisdiction of such court. The language of all parts of
this offer letter shall be construed as a whole according to its fair meaning
and shall not be construed strictly either for or against either party.
Moreover, the terms “and,” and “or” shall both mean “and/or.”
Enforcement: I acknowledge and agree that my agreement to the provisions set
forth herein were a material inducement to Novell’s agreement to offer me the
position of President of North America Operations. I agree that the
representations contained in this offer letter are necessary for the protection
of the business and goodwill of Novell and I consider them to be reasonable for
such purpose. I agree that any breach or threatened breach of any provision of
this offer letter (including, but not limited to, the confidentiality,
non-competition, and non-solicitation provisions contained in the Severance
Agreement attached as Exhibit A) will cause Novell substantial and irrevocable
damage and monetary damages would be inadequate to compensate Novell and, in
addition to any other remedies or rights it may have, Novell shall be entitled
to seek an injunction and all other available equitable relief to enforce the
terms of this offer letter. I agree that the provisions in this offer letter are
necessary to protect Novell’s interests and are reasonable under the
circumstances, given that Novell conducts business worldwide and that a
competitive business may be carried out anywhere in the world as a result of
advanced communications technology. Each provision herein shall be treated as a
separate and independent clause, and the

 



--------------------------------------------------------------------------------



 



Jack Messman
Chairman and CEO
unenforceability of any one clause shall in no way impair the enforceability of
any of the other clauses of the offer letter. If any provision of this offer
letter shall for any reason be held to be excessively broad as to length of
time, scope, range of activities, geographic area or otherwise so as to be
unenforceable at law, such provision(s) shall be reformed and construed by the
appropriate judicial body to the fullest extent enforceable, and the remaining
provisions of this offer letter will not be affected.
Definitions: The terms used in this Acceptance and Acknowledgment have the
following meaning:
(a) “Novell Property” includes, but is not limited to, the following: all
originals and copies (in whatever form) of confidential information and
Inventions, and any and all notes, data, notebooks, memoranda, lists, records,
reports, drawings, sketches, specifications, computer programs, designs,
graphics, architectures, frameworks, devices and models (or portions of any of
them), passwords, codes, personal computers, laptops, fax machines, scanners,
copiers, printers, tools, cd-roms, diskettes, intangible information stored on
diskettes, pagers, cellular phones, credit cards, telephone charge cards,
manuals, building keys and passes, access cards, parking passes, and any
documentation or other materials of any nature, whether written, printed,
electronic or in digital format or otherwise, relating to any matter concerning
Novell’s business and any other Novell Property in my possession, custody or
control.
(b) “Inventions” includes, but is not limited to, the following: all
discoveries, developments, designs, improvements, inventions, formulae,
processes, methods, works of authorship, articles, books, manuals, techniques,
computer software or hardware programs, strategies, know-how and data, whether
or not patentable or registerable, and all work product (by me or anyone else)
relating thereto, that (i) relate to research or development activities or the
business of Novell or any actual or potential customer, partner or supplier of
Novell; (ii) result from tasks assigned to me by Novell; or (iii) result from
use of premises or personal property (whether tangible or intangible) owned,
leased, contracted for or controlled by Novell.

     
  /s/ Ronald W. Hovsepian
         
Signature
   
 
   
  Ronald W. Hovsepian
         
Printed Name
   
 
   
  May 27, 2003
         
Date
   

 



--------------------------------------------------------------------------------



 



Jack Messman
Chairman and CEO
Exhibit A
Severance Agreement

 



--------------------------------------------------------------------------------



 



Jack Messman
Chairman and CEO
Exhibit B
Prior Inventions

 